Citation Nr: 0309305	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on February 13, 2002 and a copy 
of the transcript of that hearing has been associated with 
the record on appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The June 2000 rating decision, and the November 2000 
Statement of the Case (SOC) advised the veteran of the laws 
and regulations pertaining to his claim for PTSD.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that a rating higher than 10 percent 
was not warranted because the veteran did not meet the 
criteria for the next higher rating.  The SOC made it clear 
to the veteran that in order to prevail on his claim, he 
needed to present evidence that his disability met the 
criteria for a higher rating.  The RO did not, however, 
specifically inform the veteran of what action he needed to 
take and what action the RO would take on his claim.  
Additionally, there is medical evidence that is referenced in 
the veteran's hearing testimony that has not been obtained.  
Lastly, it has been three years since the veteran's last 
examination for PTSD.  A medical examination is required 
"when such an examination or opinion is necessary to make a 
decision on the claim".  38 U.S.C.A. § 5103A(d) (West 2002).  
Accordingly, the Board finds that VA has not satisfied its 
duty to assist the veteran.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran has been receiving 
treatment from Dr. Lennie Gibson, a private physician in 
Snead, Alabama.  The RO should contact the veteran and obtain 
Dr. Gibson's address, and an authorization to obtain medical 
records, and then attempt to obtain records from Dr. Gibson.  
The veteran testified that he was receiving ongoing treatment 
at the VA Medical Centers in Birmingham and Tuscaloosa, and 
the outpatient clinic in Gadsden, Alabama.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  Therefore, the RO should 
obtain copies of all medical records from the VA Medical 
Centers in Birmingham and Tuscaloosa, and the outpatient 
clinic in Gadsden.  

The veteran's claims for an increased evaluation for PTSD 
also requires a VA examination.  The Court has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  It has been three years since the veteran's 
last VA examination.  The veteran should be afforded a VA 
examination to determine the extent of his disability due to 
PTSD.

Accordingly, this case is REMANDED for the following:


1.	The RO should contact the veteran obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for PTSD.  The RO is specifically 
instructed to obtain all available 
treatment records from Dr. Gibson.  After 
securing the necessary release, the RO 
should obtain these records The RO should 
obtain the veteran's medical records from 
the VA Medical Centers in Birmingham and 
Tuscaloosa, Alabama, and the VA 
outpatient clinic in Gadsden, Alabama.  
The RO should obtain all notes, discharge 
summaries, examination reports, consults, 
and problem list from 1999 to the 
present.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
a psychiatric examination to determine 
the nature and severity of the 
veteran's disability due to PTSD.  The 
examiner should determine what 
symptoms the veteran exhibits, the 
severity of those symptoms, and the 
effect on the veteran.  All 
appropriate tests and studies should 
be performed and all findings should 
be reported in detail.  The examiner 
is required to provide a Global 
Assessment of Functioning (GAF) score.  
The examiner should review the claims 
folder, in particular the VA 
examination report from May 2000.  The 
examiner is requested to offer an 
complete rationale for any opinion 
provided.

3.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

4.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant is advised that he should assist the RO and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  See 38 C.F.R. 
§§ 3.158, 3.655 (2001) and Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




